DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN203763554) in view of Ren (CN204476875).  Regarding claims 1-2, Guo teaches an air pump device, comprising: an electric pump unit (4) that includes a pump mechanism (4b) and a motor (4a) that drives the pump mechanism, wherein the pump mechanism and the motor are integrated with each other (see Figure 3); a case (1) accommodating the electric pump unit (4; see Figures 2-3); and an anti-vibration member (6) arranged between the electric pump unit (4) and the case (1; see Figure 3), wherein the pump mechanism (4b) and the motor (4a) are aligned in an axial direction of the motor (see Figure 3), the pump mechanism (4b) includes an outlet (4b2) in an axial end at a side opposite to the motor (4a) in the axial direction of the motor (see Figure 3), the case (1) includes a first wall and a second wall that are located at opposite sides in the axial direction of the motor and oppose the electric pump unit (4 – see Figure 3), and the anti-vibration member (6) includes a first axial anti-vibration portion arranged between the electric pump unit and the first wall in the axial direction of the motor (thin item 6 to the left in Figure 3), and a second axial anti-vibration portion arranged between the electric pump unit and the second wall in the axial direction of the motor (thick item 6 to the right in Figure 3).
However, Guo does not distinctly disclose an inlet on an opposite axial side than the outlet and wherein the first axial anti-vibration portion covers the inlet to function as an air filter of the pump mechanism.  Ren, in a similar field of endeavor, teaches a pump device having an inlet (see Figure 2; bottom openings) on an opposite axial side than the outlet and wherein a first axial anti-vibration portion covers the inlet to function as an air filter of the pump mechanism (see item 220 which is a noise reduction sponge which can act as an air filter and corresponds with item 6 of Guo).  It would have been obvious to one having ordinary skill in the art to modify the pump of Guo and replace one of the axial item 6’s with item 220 of Ren and have the inlet on an opposite axial side of 4 than 4b2 (as in Ren) in order to provide 1) noise reduction for the apparatus and 2) to provide a different ergonomic setup for a mother.

Regarding claim 3, Guo further teaches a seat (2); and an air pack arranged inside the seat (see the space outside of 4b2), wherein the air pump device is configured to send pressurized air to the air pack (see arrows in Figure 6 near 4b2).

Regarding claim 4, Guo further teaches an anti- vibration device (6, bottom) arranged between the air pump device and the seat (2), wherein the anti-vibration device (6, bottom) includes a first bracket (1d) fixed to the air pump device (see Figure 3), a second bracket fixed to the seat, an elastic member (9) arranged between the first bracket (1d) and the second bracket (supported in item 2; see Page 4, lines 21-28), and a support shaft (10) inserted through a through hole of the elastic member (see Figure 3); one of the first and second brackets is coupled to an outer circumferential surface of the elastic member (1d; see Figure 3); the other one of the first and the second brackets supports the support shaft and the elastic member (1d; see Figure 3); and the first and the second brackets move relative to each other when the elastic member is elastically deformed in an axial direction and a radial direction of the support shaft (plastic deformation will occur with pressure).

Regarding claim 5, Guo further teaches wherein the elastic member (9) is one of a plurality of elastic members (see Figure 3), and the elastic members (9) are spaced apart from one another in a longitudinal direction of the air pump device (see Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636